Citation Nr: 0021806	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-45 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 for disability resulting from VA treatment 
in 1991.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  He filed his claim for benefits under 
38 U.S.C.A. § 1151 in February 1995.  The Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(the RO) denied such benefits in September 1995, and the 
veteran appealed its decision.


FINDING OF FACT

The preponderance of the evidence shows that the veteran does 
not have any additional disability as a result of a failure 
on VA's part to properly diagnose and treat prostate cancer.


CONCLUSION OF LAW

In the absence of  additional disability resulting from VA 
treatment, VA benefits are not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 based on his contention that VA medical 
personnel failed to diagnose and treat his  prostate cancer 
in a timely manner, leading to prostate surgery, thereby 
resulting in impotence and depression, as well as back, leg, 
and gastric pain and elevated blood pressure.  In substance, 
he contends that if VA had given him timely and proper 
medical treatment, the outcome would have been manifestly 
different.  Specifically, he contends that if he had been 
afforded a biopsy by VA in 1991, he would not have undergone 
a prostatectomy and would not have the problems he has now.  

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and then render an analysis 
of the claim.  

Factual background

According to information extracted from the veteran's claims 
folder, the veteran had a diagnosis of hypertension during a 
December 1986 - January 1987 VA hospitalization.  

VA evaluated the veteran's prostate in May 1990 and found him to 
have mild prostatism due to benign prostatic hypertrophy. 

The veteran's son-in-law, W.B., M.D., who is a urologist, 
examined the veteran on January 2, 1991 and felt that the veteran 
had benign prostatic hypertrophy but also felt that it was 
possible that he had prostate cancer (see Dr. B.'s January 23, 
1995 letter and the veteran's April 1998 hearing transcript at 2-
3.).  Dr. B. then had the veteran get a PSA test, with the PSA 
test result being 25.  Dr. B. then advised the VA urologist who 
treated the veteran on January 4, 1991 of the information he had 
discovered, and recommended that VA perform a biopsy of the 
veteran's prostate gland as well as a cystoscopy to determine why 
the veteran may have been having gross hematuria.  

On January 4, 1991, according to a VA urology clinic record 
of that date, a VA urologist evaluated the veteran, noted 
that the veteran had had a possibly elevated PSA, and noted 
that the veteran had been prescribed Di-tropan for three days 
with improvement.  His nocturia after treatment with Di-
tropan had decreased from four times per night to once 
nightly.  Clinically, he had 4+ benign prostatic hypertrophy.  
Urinalysis was negative per dip and microscopically.  The 
assessment was benign prostatic hypertrophy with minimal 
symptoms.  The VA physician ordered laboratory studies, 
including a PSA test, a month later.  The follow-up 
appointment which was to occur in the urology clinic was 
clearly written in the margin of the medical record -- 
February 15, 1991 at 9:15 a.m.  Another follow-up examination 
was to be scheduled for two weeks after that.

When the veteran was seen by VA on February 5, 1991, he was 
being evaluated for his thyroid and gastritis, and he was 
noted to be a poor historian.  During the clinical evaluation 
which ensued, he refused a rectal examination.  Urinalysis 
and a stool guaiac test were ordered, and the plan was 
reviewed with the veteran.  

The veteran failed to keep VA appointments for the scheduled 
PSA and SMA tests in early February 1991 and for urology 
clinic follow up on February 15, 1991.

On private evaluation in March 1992, the veteran's prostate was 
nodular.  A biopsy revealed a Gleason's total grade 5 tumor in 
the left and right lobe of the prostate.

An April 1992 private medical record reveals that after the 
adenocarcinoma of the prostate was discovered, metastatic work-up 
including a bone scan and a CT scan for pelvic lymphadenopathy 
were negative.  The veteran elected surgery, and a radical 
prostatectomy was accomplished.  The pathology report is of 
record.

A May 1992 private medical record indicates that it was felt that 
the veteran might have lumbar disc disease with left radiculitis, 
but that he might instead be having an extension of the prostate 
cancer to the pelvis, or pain due to his surgical procedure.  

According to Dr. B.'s January 1995 letter, he referred the 
veteran to VA for workup of his prostate condition in early 1991, 
advising the VA physician of his belief that the veteran probably 
had prostate cancer and that he needed a biopsy and a cystoscopy 
to determine why he was having hematuria.  Dr. B. further stated 
that he had been told by the veteran that he kept his January 4, 
1991 VA urology appointment but that the veteran "related to 
(Dr. B.) that he had been examined, that no tests were performed, 
and that they told him that his prostate was enlarged, that he 
did not need a biopsy of his prostate gland at that time and that 
he should return in about six months."  He later got re-involved 
in the veteran's care.  He contacted a private urologist who 
contacted G.S., M.D., who was able to see the veteran that week.  
In March 1992, Dr. G.S. performed a biopsy on the veteran to rule 
out cancer of the prostate.  The March 1992 pathology report of 
the prostatic biopsies revealed mainly Gleason's grade two and 
some grade three adenocarcinoma of each lobe of the veteran's 
prostate.  In April 1992, the veteran underwent a radical 
prostatectomy for adenocarcinoma of the prostate.  Dr. B. 
commented that the radical prostatectomy "went well, and to date 
the prostate cancer has not come back."  He also stated that "a 
metastatic work up failed to show any evidence of any spread of a 
cancer outside of the prostate gland", and that "to date the 
prostate cancer has not come back."    

Dr. B. further commented:

I trusted that the VA hopsial would 
perform in a professional manner so that 
I would not have to get so involved with 
his medical care.  Because they behaved 
negligently and because of the 
significant risk of death from 
undiagaonised prostate cancer, I stepped 
in and assisted him in finding proper 
treatment outside the VA hosptial which 
ultimately resulted in saving his life.  
If not for my persistence, (the veteran) 
would likely not have had his metastatic 
prostate cancer discovered; a severely 
debilitating and painful existence that 
ultimately results in death. 

In September 1995, a VA physician reviewed the veteran's 
claims folder in light of the veteran's claim, and noted that 
the veteran had refused rectal examination in February 1991 
and that veteran had failed to return in February 1991 to 
have his PSA and SMA rechecked and for his urology clinic 
appointment two weeks after that.  The VA physician concluded 
that the veteran was at fault for failing to return to have 
his PSA and SMA re-checked, and that VA was not at fault for 
failing to diagnose and treat cancer of the prostate.

Later VA medical records refer to complaints of epigastric, 
back and leg pain as well as hypertension.  A February 1998 
VA psychologist's report diagnosed male erectile disorder 
secondary to prostate surgery and rule out adjustment 
disorder with depressive features.  In May 1998, penile 
implant surgery was performed at a VA facility.

In April 1998, Dr. S. wrote a letter indicating that he was 
asked by the veteran to write a letter regarding his visits 
with Dr. S. and the veteran's current situation.  Dr. S. 
stated that he had been told by the veteran that the VA 
urologist who evaluated him on January 4, 1991 had seen him 
once and that he was "discharged from the clinic without any 
follow-up appointment, which prompted him to come and see 
me."  Dr. S. went on to state that the veteran asked him to 
confront the question of whether or not, in the face of an 
elevated PSA, the VA hospital should have been more 
aggressive in terms of diagnosing prostate cancer earlier.  
Since Dr. S. did not have any medical records from before the 
time when he first started treating the veteran in February 
1992, or any information as to what the facts were prior to 
his treating the veteran, he declined to render an opinion in 
this regard, stating instead:  "Obviously the records from 
the V.A. Hospital need to be reviewed."  

The veteran testified at personal hearings at the RO in April 
1997 and April 1998 and during the videoconference hearing 
conducted before the undersigned in April 2000.  In essence, 
the veteran testified that his son-in-law, Dr. B., examined 
him on January 2, 1991 and recommended that he be seen by a 
VA urologist.  Following a  January 4, 1991 examination by 
the VA urologist, he waited for that VA urologist to contact 
his son in law, but he never did.  He did not receive any 
treatment for his prostate in 1991.  He was eventually 
diagnosed as having prostate cancer in 1992 and underwent a 
full prostatectomy.  

In June 2000, the Board requested an opinion from an independent 
medical expert (IME) in urology in light of the veteran's claim.  
See 38 U.S.C.A. § 7109 (West 1991).  In July 2000, J.C., M.D., 
who is an Associate Professor of Surgery and the Director of 
Urologic Oncology at the Yale University School of Medicine, 
provided the requested IME opinion.  Dr. C. noted that the 
veteran's genitourinary history was well documented in his 
medical records which he had extensively reviewed.  Dr. C. then 
stated that based on his training and experience and the review 
of the medical records, it was his opinion that the veteran did 
not sustain any additional physical disability as a result of 
VA's failure to diagnose and treat the veteran's prostate cancer.  
In supporting this opinion, the IME stated that the veteran's 
April 1992 pathology report revealed a multifocal well to 
moderately differentiated adenocarcinoma (Gleason's 2+3) of the 
prostate gland with negative pelvic lymph nodes and surgical 
margins.  "In other words, he had a localized prostate cancer, 
pathological stage T2 NOMX disease.  So despite the delay in 
diagnosis, the patient was noted to have a low to medium grade 
prostate cancer without evidence of localized spread."  Dr. C. 
considered the fact that the veteran's last reported PSA was 0.2, 
that a bone scan performed in January 1998 was negative for 
metastatic disease, and that there was no evidence of recurrent 
prostate cancer of record.  

Dr. C. also noted that the private physician who performed 
the veteran's procedure performed a radical retropubic 
prostatectomy without attempting to preserve the 
neurovascular bundles during the procedure, and that even if 
nerve-sparing had been attempted, the chances of preserving 
erectile function would have been "at best 50% 
postoperatively".  Dr. C. stated that erectile dysfunction 
was a known, recognized complication of the procedure.  Dr. 
C. also stated that in 1991, many practices including the VA 
hospital had not embraced the concept or practice of 
widespread screening for prostate cancer, and that even 
today, there is still no definitive long-term data that 
supports the proposition that PSA screening decreases 
mortality from prostate cancer.  

Later in July 2000, the veteran's representative indicated 
that he had no further evidence and argument to submit.

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

Effective October 1, 1997, 38 U.S.C.A. 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress. 
See section 422(a) of PL 104-204.  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under 38 U.S.C.A. 
§ 1151.  In pertinent part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  See 63 Fed. 
Reg. 45006-7 (1998).  These amendments apply only to claims 
filed on or after the effective date of the statute, October 
1, 1997. 

Well grounded claims

The threshold question which must be resolved with regard to 
a claim is whether the claimant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of pertinent causation is not sufficient; the 
claimant must submit evidence in support of a claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has held that the requirements for a well-grounded 
claim under 38 U.S.C.A. § 1151 parallel those generally set 
forth for establishing service connection claims, as follows: 
(1) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; (2) medical 
evidence of a current disability; and (3) medical evidence of 
a nexus between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460 (1999).  

Analysis

Karnas considerations

Changes in 38 U.S.C.A. § 1151 and related VA regulations have 
been described in some detail above.  When a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was filed in February 1995, 
well before October 1, 1997.

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the claimant to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed before October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.   
Since the veteran's appeal was pending prior to that date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  See VAOPGCPREC 40-97 (O.G.C. 
Prec. 40-97).

Well groundedness

The requirements for a well-grounded claim under 38 U.S.C.A. 
§ 1151 have been discussed above.  In essence, for a claim to 
be well grounded under 38 U.S.C.A. § 1151 a claimant must 
provide (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment; and 
(3) medical evidence of a nexus between that asserted injury 
or disease and the current disability.  See Jones, supra; see 
also Jimison v. West, 13 Vet. App. 75, 78 (1999). 

As for the first Jones prong, there is evidence of impotence 
related to the veteran's prostate surgery, as well as the 
other claimed disabilities.  

As for the remaining two prongs, Dr. B., who is a urologist, 
stated in his January 1995 letter that that there was a delay 
in the diagnosis of the prostate cancer as a result of VA 
inaction.  Dr. B. further indicated that if the prostate 
cancer had not been discovered by a private physician, the 
veteran "would likely not have had his metastatic cancer 
discovered; a severely debilitating and painful existence 
that ultimately results in death."  

The Board points out that the credibility of statements must 
be presumed for the purpose of determining whether a claim is 
well-grounded.  See Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, the 
Board must accept Dr. B.'s statement that the veteran has 
metastatic cancer as a result of VA's failure to diagnose 
prostate cancer in 1991.

Accordingly, since all three prongs of the well groundedness 
test are met, the claim is well grounded.  VA's duty to 
assist is therefore triggered.  See 38 U.S.C.A. § 5107(a).  
The Board believes that all evidence which is necessary for 
an informed decision in this case has been associated with 
the veteran's VA claims folder.  In particular, as noted 
above, the case has been referred to an IME for a records 
review and opinion as was suggested by Dr. S.  The appellant 
has not identified any other evidence which would be 
pertinent to this claim.  The Board concludes that VA's duty 
to assist has been fulfilled and that all evidence necessary 
for a fair and impartial determination of the claim is of 
record.  Accordingly, the claim may be discussed on its 
merits.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 based on VA treatment 
in 1991.  In essence, he contends that (1) VA failed to 
properly diagnose and treat his prostate cancer in 1991; (2) 
he would not have had to have the radical prostatectomy he 
had in 1992 if his prostate cancer had been properly 
diagnosed and treated by VA in 1991; (3) he now has 
additional disability in the form of impotence and impotence-
related depression, gastric, back and leg pain and 
hypertension; and (4) that this additional disability is 
therefore the result of the VA treatment, or lack thereof,  
in 1991.  

With respect to the veteran's first point, there is some 
dispute in the records as to who was to blame for the lack of 
diagnosis (and therefore treatment) of prostate cancer in 
early 1991.  According to the veteran and Dr. B., VA medical 
personnel failed to diagnose his prostate cancer when 
presented with an opportunity to do so in January 1991.  The 
veteran has stated that he was never informed that he was 
supposed to return to see the VA urologist at 9:15 a.m. on 
February 15, 1991.  VA medical records appear to indicate 
that the veteran refused a rectal examination and failed to 
report for the February 15, 1991 appointment which had been 
set up specifically to investigate his prostate condition.  
See, in particular, the September 1995 VA medical records 
review.  For the purpose of expeditiously resolving this 
case, the Board will assume, without ultimately deciding this 
matter, that VA should have diagnosed the veteran's prostate 
cancer in 1991.    

Assuming, arguendo, that VA should have diagnosed the 
veteran's prostate cancer in early 1991, evidence must 
indicate that he has additional disability due to the lack of 
diagnosis and, presumably, appropriate treatment.   

The Board has carefully reviewed Dr. B.'s statement, which 
was quoted in pertinent part above.  The Board wishes to make 
it clear that while assertions are presumed to be credible 
for the limited purpose of ascertaining whether the claim is 
well grounded, the presumption of credibility does not extend 
beyond this predicate determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993). In evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

Contrary to Dr. B's reference to the veteran's "metastatic 
prostatic cancer", there is absolutely no clinical evidence 
that the cancer metastasized.  See in particular the April 
1992 metastatic work-up.  The remainder of the medical 
evidence, in particular the IME report, makes it clear that 
the veteran had localized cancer.  Accordingly, the Board 
rejects Dr. B.'s statement that the veteran's cancer 
metastasized due to lack of diagnosis on the part of VA.  It 
follows that the remainder of his statement concerning "a 
severely debilitating and painful existence that ultimately 
results in death" is incorrect.  As the medical records make 
clear, the veteran is quite alive and there is no indication 
that the cancer has recurred.  Dr. B. referred to this when 
he stated elsewhere in his letter that the "surgery went 
well and to date the prostate cancer has not come back."  
Accordingly, the alleged disability referred to by Dr. B., 
metastatic prostate cancer, simply has not occurred.

Dr. B. is essentially stating that if he had not stepped in 
and referred the veteran to a physician who diagnosed the 
prostate cancer, the cancer would have metastasized, 
resulting in grievous consequences for the veteran.  The 
Board does not necessarily dispute such hypothesis.  The fact 
of the matter, however, is that Dr. B. did intervene and the 
feared consequences did not occur.  As discussed in detail 
above, benefits under 38 U.S.C.A. § 1151 may be granted for 
additional disability, not based on might-have-beens.

Dr. B. also stated that VA medical personnel "behaved 
negligently".  As discussed above, under the law which the 
Board must apply, VA's negligence or lack thereof  is not a 
matter for inquiry in this case.  Moreover, even if VA 
personnel were remiss in not diagnosing prostate cancer in 
early 1991, additional disability resulting therefrom still 
must be established.   

Medical evidence indicates that the 1992 prostate surgery 
indeed resulted in adverse consequences, such as the removal 
of the prostate and subsequent problems such as impotence.  
This appears to constitute additional disability as 
contemplated in the law and regulations.  The Board must 
determine whether such disability is whether such additional 
disability resulted from VA medical treatment, in this case 
the assumed failure to diagnose the prostate cancer in early 
1991.  The question which must be answered, therefore, is 
whether the veteran's prostate surgery, with its attendant 
problems, would have been unnecessary or somehow less 
invasive if the cancer had been detected by VA earlier.  The  
IME specifically addressed this matter.   After he considered 
the size of the tumor which was removed and the fact that it 
had not metastasized, the IME concluded that there was no 
additional disability, even if there was a delay in the 
diagnosis.

As the Board reads the IME opinion, Dr. C. indicates that: 
notwithstanding the delay in diagnosis no additional 
disability occurred, i.e. the cancer did not spread beyond 
the prostate; the surgery [radical retropubic proctectomy] 
was indicated; and the consequences thereof, to include 
impotence, were to be expected.  There is no medical evidence 
to contradict these conclusions, except for Dr. B.'s 
statement that the veteran had metastatic prostate cancer, 
which has been discussed and discounted by the Board.  There 
is no medical opinion evidence to the effect that the surgery 
could have been avoided or would have been less extensive or 
had less adverse consequences if it had been done earlier.  
The preponderance of the competent medical evidence of record 
opining as to whether VA treatment caused additional 
disability -- the September 1995 VA physician's opinion and 
the July 2000 independent medical expert opinion -- indicates 
that it did not.    

While the veteran has himself opined that he would not have 
needed his radical prostatectomy if his prostate cancer had 
been discovered earlier and that thus he would not be 
impotent, since the veteran is a layperson, his own opinion 
on matters of additional disability are of no probative 
value.  Competent medical evidence is required to show 
additional disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board notes in passing that the veteran claims to have 
back and leg pain as well as stomach pain as a result of VA 
treatment.  Although metastasis to the pelvis was one of 
several causes suggested for the veteran's pain in May 1992, 
as discussed in detail above there has been no clinical 
evidence of metastasis.  Another possible cause was pain due 
to the surgical procedure.  Even if such is the case, as 
indicated above the surgery was not due to any failure on the 
part of VA to timely diagnose the prostate cancer.  With 
respect to hypertension, according to VA medical records, 
hypertension was present in January 1987, years before the 
events in question.  There is no competent medical evidence 
to the effect that the hypertension became worse due to any 
action or inaction on the part of VA.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim as to the matter of whether 
additional disability resulted from VA's alleged failure to 
timely diagnose the veteran's prostate cancer.   In the 
absence of additional disability, benefits under 38 U.S.C.A. 
§ 1151 may not be granted.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to VA compensation benefits pursuant to 
38 U.S.C.A. § 1151 resulting from  VA treatment in 1991 is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

